Order entered July 28, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-00548-CR
                                  No. 05-15-00549-CR

                     DADRIANNE NICHOLE TURNER, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
                   Trial Court Cause Nos. F11-70784-H, F13-55178-H

                                       ORDER
                        Before Justices Fillmore, Myers, and Evans

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandates in these appeals INSTANTER.


                                                  /s/   ROBERT M. FILLMORE
                                                        JUSTICE